                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


AMTRUST NORTH AMERICA,
on behalf of
DOUGLAS WAINWRIGHT,

                      Plaintiff,


v.                                                      Case No. 3:19-cv-1004-J-34PDB


SENNEBOGEN MASCHINENFABRIK
GMBH, d/b/a/ SENNEBOGEN, LLC,

                      Defendant.
____________________________________/

                                          ORDER

       THIS CAUSE is before the Court sua sponte. Federal courts are courts of limited

jurisdiction and therefore have an obligation to inquire into their subject matter jurisdiction.

See Kirkland v. Midland Mortg. Co., 243 F.3d 1277, 1279 - 1280 (11th Cir. 2001). This

obligation exists regardless of whether the parties have challenged the existence of

subject matter jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410

(11th Cir. 1999) (“[I]t is well settled that a federal court is obligated to inquire into subject

matter jurisdiction sua sponte whenever it may be lacking.”). “In a given case, a federal

district court must have at least one of three types of subject matter jurisdiction: (1)

jurisdiction under a specific statutory grant; (2) federal question jurisdiction pursuant to

28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).” Baltin v.

Alaron Trading Corp., 128 F.3d 1466, 1469 (11th Cir. 1997). Where a defendant removes

an action from state court to federal court, the defendant “bears the burden of proving
                                               1
that federal jurisdiction exists.” See Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319

(11th Cir. 2001).

       On     August   27,   2019,   Defendant   Sennebogen     Maschinenfabrik     GMBH

(Sennebogen), filed a Notice of Removal (Doc. 1, Notice), removing this case from the

Circuit Court of the Fourth Judicial Circuit in and for Duval County, Florida. See Notice

at 1. In the Notice, Sennebogen asserts that this Court has diversity jurisdiction over the

instant action pursuant to 28 U.S.C. § 1332. See id. at ¶ 9. However, upon review of the

Notice and attached Complaint, see Doc. 1-1 at ¶¶ 2-5 (Complaint), the Court finds that

Sennebogen has failed to allege sufficient facts to plausibly demonstrate that the parties

are diverse. See Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d

1020, 1022 (11th Cir. 2004) (per curiam); Taylor v. Appleton, 30 F.3d 1365, 1367 (11th

Cir. 1994).

       This case arises out of physical and financial injuries suffered by the individual

plaintiff, Douglas Wainwright and his employer, Berman Brothers (Berman), from a

machine designed, manufactured, constructed, assembled, inspected, and sold by

Sennebogen. See generally Complaint. Berman is the insured business entity of named

Plaintiff AmTrust North America (AmTrust). Complaint at ¶ 4. In the Complaint, AmTrust

alleges that it is “a corporation, partnership and/or other business entity authorized to

conduct business in the State of Florida and maintains a principal and/or registered place

of business located” in Florida. Id. at ¶ 2. Likewise, AmTrust alleges that Berman “is the

insured business entity of AmTrust and is further alleged and therefore averred to be a

corporation, limited liability company and/or other business entity authorized to conduct

business in the State of Florida and maintains a principle and/or registered place of


                                             2
business” in Florida. Id. at ¶ 3. Finally, the Complaint alleges that Wainwright “is a

resident of the State of Florida.” Id at ¶ 5. Finally, in its Notice, Sennebogen states that

it is “a foreign, non-U.S. company duly organized and existing under the laws of . . .

Germany, with its headquarters in Straubing, Germany.” Notice at ¶ 9. Based the

aforementioned language, Sennebogen erroneously asserts that because the parties are

from different states, diversity of citizenship is established. See id.

       In order to establish diversity over a natural person, a party must include

allegations of the person’s citizenship, not where he or she resides. Taylor, 30 F.3d at

1367. A natural person’s citizenship is determined by his or her “domicile,” or “the place

of his true, fixed, and permanent home and principal establishment . . . to which he has

the intention of returning whenever he is absent therefrom.” McCormick v. Aderholt, 293

F.3d 1254, 1257–58 (11th Cir. 2002) (quotation and citation omitted). Accordingly, the

assertion in the Complaint that Wainwright resides in Florida is insufficient to establish

citizenship for diversity purposes.     See Taylor, 30 F.3d at 1367 (“Citizenship, not

residence, is the key fact that must be alleged in the complaint to establish diversity for a

natural person.”); see also Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48

(1989) (“‘Domicile’ is not necessarily synonymous with ‘residence[.]’”).

       Additionally, for the purposes of establishing diversity jurisdiction, “like a limited

partnership, a limited liability company is a citizen of any state of which a member of the

company is a citizen.” Rolling Greens MHP, L.P., 374 F.3d at 1022. A corporation, on

the other hand, “‘shall be deemed to be a citizen of any State by which it has been

incorporated and of the State where it has its principal place of business.’” Hertz Corp.

v. Friend, 559 U.S. 77, 80 (2010) (quoting 28 U.S.C. § 1332(c)(1)) (emphasis omitted).


                                              3
Thus, to sufficiently allege the citizenship of an LLC or partnership, a party must list the

citizenship of each of its members, but to allege the citizenship of a corporation, a party

must identify the states of incorporation and principal place of business. See Rolling

Greens, 374 F.3d at 1021-22; 28 U.S.C. § 1332(c)(1).

        Here, the Complaint alleges that both AmTrust and Berman are either

corporations, partnerships, limited liability companies, or some other form of business

entity. Complaint at ¶¶ 2, 3. AmTrust and Berman cannot be all of the above. While the

Complaint appears to assert the citizenship of AmTrust and Berman as if they were

corporations, this information is not sufficient if, in fact, the entities represent some other

type of business form. Hence, Sennebogen must first identify whether AmTrust and

Berman are corporations, partnerships, limited liability companies, or some other

business entity. If the two entities are corporations, then Sennebogen must allege the

place of incorporation and principle place of business for each. However, if AmTrust and

Berman are partnerships or limited liability companies, Sennebogen must identify the

citizenship of each of AmTrust’s and Berman’s members.1

        For all of the above reasons, Sennebogen2 has failed to provide the Court with

sufficient information for the Court to determine whether it has diversity jurisdiction over

this action.3 As such, it is ORDERED:


1
  Defendants are advised that each member’s citizenship must be properly alleged, be it an individual,
corporation, LLC, or other entity.
2The party seeking to invoke the Court’s diversity jurisdiction bears the burden of establishing by a

preponderance of the evidence that the jurisdictional prerequisites are met. See McCormick v. Aderholt,
293 F.3d 1254, 1257 (11th Cir. 2002); see also Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)
(noting that the “pleader must affirmatively allege facts demonstrating the existence of jurisdiction”).
3
  Indeed, carefully ascertaining the citizenship of the parties and whether the Court has subject matter
jurisdiction over this action is more than just an academic exercise, as is evident from two Eleventh Circuit
decisions issued in 2017. See Thermoset Corp. v. Bldg. Materials Corp of Am., 849 F.3d 1313, 1315-
1317 (11th Cir. 2017) (vacating summary judgment order after three years of litigation where court
determined on appeal that the pleadings below had not sufficiently alleged the citizenship of a defendant
                                                     4
        Defendant Sennebogen Maschinenfabrik GMBH shall have up to and including

September 23, 2019, to file an amended notice of removal demonstrating that this Court

has subject matter jurisdiction over this case.



        DONE AND ORDERED in Jacksonville, Florida on this 9th day of September,

2019.




lc26

Copies:
Counsel of Record




limited liability company, and upon further inquiry, found that the defendant limited liability company had a
non-diverse member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1222, 1227-
28 (11th Cir. 2017) (discussing whether sanctions were warranted in a case where summary judgment
was reversed on appeal after the appellate court discovered that the pleadings did not sufficiently allege
the citizenship of the plaintiff LLC, leading to the realization that there was no diversity jurisdiction) (“While
the requirements of diversity jurisdiction in this scenario are complicated, they are the law. No party in
this case acted with bad intentions, but the result was a colossal waste of time and effort. We trust that
the damage done to the parties' credibility, finances, and time is enough of a sanction to curb their
conduct and to serve as a warning to future diversity jurisdiction litigants. In the end, when the parties do
not do their part, the burden falls on the courts to make sure parties satisfy the requirements of diversity
jurisdiction. We must be vigilant in forcing parties to meet the unfortunate demands of diversity jurisdiction
in the 21st century.”).
                                                        5
